                                                                   Case 3:19-cv-00523-MMD-CLB Document 63
                                                                                                       65 Filed 08/21/20
                                                                                                                08/28/20 Page 1 of 2



                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com
                                                                 JEREMY B. CLARKE, ESQ.
                                                               3 Nevada Bar No. 13849
                                                                 JClarke@SHJNevada.com
                                                               4 SIMONS HALL JOHNSTON PC
                                                                 6490 S. McCarran Blvd., Ste. F-46
                                                               5 Reno, Nevada 89509
                                                                 Telephone: (775) 785-0088
                                                               6 Attorneys for Plaintiff Jaime Martorell

                                                               7

                                                               8

                                                               9

                                                              10
                                                                                            THE UNITED STATES DISTRICT COURT
                                                              11
                                                                                                       DISTRICT OF NEVADA
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                   JAIME MARTORELL, an individual,                     Case No.: 3:19-cv-00523-LRH-CLB
                                                              13
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                                         Plaintiff
                                                              15                                                       STIPULATION TO EXTEND DEADLINE
                                                                   v.                                                  TO COMPLETE DISCOVERY
                                                              16
                                                                                                                       [Third Request]
                                                                   DEBASHIS BAGCHI, an individual, and
                                                              17
                                                                   JON BENGSTON, an individual,
                                                              18
                                                                                         Defendants.
                                                              19

                                                              20

                                                              21          Plaintiff Jaime Martorell (“Plaintiff” or “Martorell”) and Defendants Debashis Bagchi and

                                                              22   Jon Bengston (“Defendants”) (collectively, at times, the “Parties”), by and through their respective

                                                              23   counsel, hereby stipulate and agree to extend the deadline for the close of discovery, currently

                                                              24   scheduled for September 11, 2020.

                                                              25          The parties have exchanged interrogatories and requests for production and replied to each

                                                              26   other’s requests. Counsel for Martorell and counsel for AirWire have each sent the other letters

                                                              27   outlining alleged deficiencies in the quality of responses supplied by the other. A meet and confer

                                                              28   telephonic conference was held to discuss concerns with each other’s Responses, and the parties

                                                                                                                   1
                                                                   Case 3:19-cv-00523-MMD-CLB Document 63
                                                                                                       65 Filed 08/21/20
                                                                                                                08/28/20 Page 2 of 2



                                                               1   have continued to confer in writing. Should the parties be unable to fully resolve their concerns, any
                                                               2   motion cycle to compel discovery would extend beyond the current deadline for the close of
                                                               3   discovery of September 11, 2020. Additionally, the parties have come to an agreement on available
                                                               4   dates in the month of September to conduct depositions. Accordingly, the parties have agreed to
                                                               5   extend the deadline for discovery to November 16, 2020. This is the third request to extend the time
                                                               6   for the close of discovery.
                                                               7
                                                                    DATED this 21st day of August 2020.             DATED this 21st day of August, 2020.
                                                               8

                                                               9    BY:      /s/ Jeremy B. Clarke      .            BY:     /s/ Pete Cladianos III          .
                                                                          Anthony L. Hall, Esq.                           Charles R. Zeh, Esq.
                                                              10          Jeremy B. Clarke, Esq.                          Pete Cladianos III, Esq.
                                                                          Simons Hall Johnston PC                         The Law Offices of Charles R. Zeh, Esq.
                                                              11                                                          50 West Liberty Street, Suite 950
                                                                          6490 S. McCarran Blvd., Ste. F-46               Reno, NV 89501
                                                                          Reno, Nevada 89509                              Tel: (775) 323-5700
SIMONS HALL JOHNSTON PC




                                                              12
                                                                          Tel: (775) 785-0088
                          6490 S. McCarran Blvd., Ste. F-46




                                                                                                                          crzeh@aol.com
                                                              13          ahall@shjnevada.com                             pete@crzehlaw.com
                                                                          jclarke@shjnevada.com
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14                                                          Attorneys for Defendants
                                                                          Attorneys for Plaintiff
                                                              15
                                                                                                    IT IS SO ORDERED.
                                                              16

                                                              17
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                              18
                                                                                                    DATED:           August 28, 2020
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                    2
